Title: Susan Maria Bruff to Thomas Jefferson, 31 March 1816
From: Bruff, Susan Maria
To: Jefferson, Thomas


          
            Respected Sir,
             Washington City 31st March 1816.
          
          I flatter myself that the generosity of your heart will induce you to excuse the seeming presumption of a stranger. But truely I have been no stranger to those condescending manners which helped to endear you so much to my dear Father.—My beloved Father, as you, Sir, well know, possessed an uncommon active genius—was engaged in many Inventions; particularly one for making Shot & Ball; and for which I beleive Sir, you had the goodness to recommend him to Mr Madison. But he was not so fortunate as to be patronized—repeated disappointment was his lot in life. At the blowing up of the Navy Yard & Fort he lost two very valuable machines, which had been the toil and labour of several years. His losses at that time he estimated at not less than ten thousand dollars. He petitioned Congress, at the last session, for some compensation: it was merely read, and then laid by.—These misfortunes depressed his spirits, and began visibly to undermine his Health. About 6 months ago, he was induced by the almost certain prospect of making a brilliant fortune, to visit N. York. Indeed, it was not ambition that allured him my pious Father: but to acquire a competency for his children. in this he failed.—and last week, when we were just looking forward with painful anxiety for his return to a beloved family, Alas! the heart-rending intelligence arrived that he was no more—Oh Sir, picture to yourself our agony—our distraction—deprived of our staff—my Mamma left in a state of ill Health, with 5 children to support and educate, without the means.Pardon me, honoured Sir, It is not my wish to intrude my griefs—you will excuse a young female who has been raised with the tenderest care, and from Infancy taught to beleive that she should one day be independant of the unfeeling world: but in one Sad hour, bereft of a precious, tender Father; and with him vanished all the golden dreams—the bright Illusions that dazzled in anticipation.
          You, dear Sir, were among the few that evinced a friendly disposition toward my Father—How often, and sweetly have I heard your name sounded from those lips that are now mouldering in the silent dust. Yes: I beleive, Sir, that had you continued in that important Station which you were So emminently calculated to fill—my ever-lamented Father would have Shared a better fate; and in all probabillity would now have been here to rejoice our weeping Eyes.
          It is not Sir for myself that I have presumed to appeal to your humanity—but in behalf of my three little helpless brothers, who seem to have inherited somewhat the genius of their father, as it is developed in a considerable talent for drawing and painting.My disconsolate Mother joins her prayers to mine, that every blessing may attend you.
          
            Yours, with the highest respect
            Susan Maria Bruff.
          
        